Case 1:19-cv-00210-RA Document 23-1 Filed 08/29/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

- 4
RAFAEL FIGUEROA, Civil No.: 19-cv-210 (RA)
Plaintiff,
AFFIDAVIT FOR
-against- JUDGMENT BY
DEFAULT
IRENE YAGUDAEV and SOLOMON YAGUDAEV,
Defendants.
-- --- 4
IRENE YAGUDAEV and SOLOMON YAGUDAEV,
Third-Party Plaintiffs,
- against —
NRG MAGIC CONSTRUCTION INC.,
Third-Party Defendant,
x
STATE OF NEW YORK _ )
) SS.:
COUNTY OF NASSAU )
Anna Bangiyev, Esq., being duly sworn, deposes and says:
L. I am a member of the Bar of this Court and am associated with the firm of

BRAND, GLICK & BRAND, P.C., attorneys for the Defendants/ Third-Party Plaintiffs, IRENE
YAGUDAEV and SOLOMON YAGUDAEYV, in the above-captioned matter and I am familiar
with all the facts and circumstances in this action.

2. I make this affidavit pursuant to Federal Rules of Civil Procedure 55(b)(2) and
Local Rule 55.2(b) in support of the Defendants/ Third-Party Plaintiffs’ application for the entry

of a default judgment against Third-Party Defendant, NRG MAGIC CONSTRUCTION INC.
Case 1:19-cv-00210-RA Document 23-1 Filed 08/29/19 Page 2 of 3

3. This action is a personal injury action arising out of a construction accident which
allegedly occurred on October 20, 2017 at the property located at 110-48 Jewel Avenue, in the
County of Queens, City and State of New York.

4. This action was commenced on November 19, 2018 by Plaintiff, RAFAEL
FIGUEROA, with the filing of a Summons and Complaint in the Bronx County Supreme Court,
Index No.: 33227/2018E.

ae The issue was joined by filing an Answer by the Defendants, IRENE
YAGUDAEV and SOLOMON YAGUDAEY, on or about December 24, 2018.

6. This action was removed from Supreme Court, County of Bronx and transferred
to the United States District Court for the Southern District of New York with the Notice of
Removal filed on January 8, 2019, Doc. # 1. (See, Exhibit 1).

.- An Initial Pretrial Conference in this matter was held on February 21, 2019 and a
Case Management Plan and Scheduling Order was entered by this Court directing that no
additional parties may be joined after April 30, 2019 without leave of the Court. Doc.#7. (See,
Exhibit 2).

8. A Third-Party action was commenced on March 8, 2019 by Defendants/ Third-
Party Plaintiffs, IRENE YAGUDAEV and SOLOMON YAGUDAEV, with the filing of a Third-
Party Summons and Complaint, Doc. # 10-15. (See, Exhibit 3).

9. A copy of the Third-Party Summons and Complaint was served on the Third-
Party Defendant, NRG MAGIC CONSTRUCTION INC., on April 4, 2019 by personally serving
Nancy Dougherty, a clerk in the office of the Secretary of State of New York in the City of

Albany, and proof of service was therefore filed on April 8, 2019, Doc. # 16 and 17. (See,

Exhibit 4).
Case 1:19-cv-00210-RA Document 23-1 Filed 08/29/19 Page 3 of 3

10. The time for the Third-Party Defendant, NRG MAGIC CONSTRUCTION INC.,
to answer or otherwise move with respect to the complaint herein has expired.

11. The Third-Party Defendant, NRG MAGIC CONSTRUCTION INC., has not
answered or otherwise moved with respect to the Third-Party complaint, and the time for Third-
Party Defendant, NRG MAGIC CONSTRUCTION INC., to answer or otherwise move has not
been extended.

12. On August 23, 2019 a Certificate of Default from the Clerk of Court was issued in
this matter. Doc. # 22. (See, Exhibit 5).

13. The Defendants/ Third-Party Plaintiffs, IRENE YAGUDAEV and SOLOMON
YAGUDAEV, seek a Default Judgment against Third-Party Defendant, NRG MAGIC
CONSTRUCTION INC., for an undetermined amount which will not be known until primary
litigation action is resolved.

WHEREFORE, the Defendants/ Third-Party Plaintiffs, IRENE YAGUDAEV and
SOLOMON YAGUDAEV, request the entry of Default and the entry of the annexed Default
Judgment against Third-Party Defendant, NRG MAGIC CONSTRUCTION INC., with an
inquest to be held at the time of trial.

Dated: Garden City, New York
August 26, 2019

ip

ly Pe .
By: Ly
ee

Sworn to before me this
26" day of August, 2019.
jf ‘ A

[]

 

Notary Public

FINKELSTEIN

Notary Public, State of New York
ubiic, e of New
No. XX-XXXXXXX

Qualified in Nassau Co
Commission Expires May 8, 2ba3
